DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	I.  Claim 5 recites “5. The vehicle lift system of claim 3, wherein said light transmitter is configured to transmit incoherent light, wherein said light transmitter comprises a phosphorous lens.”  Claim 5 depends from claim 3 which recites that the transmitter is configured to transmit coherent light.  Claim 5 is not consistent with claim 3.  
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 11-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luige (US 2016/0185580) in view of Nugent  (US 2019/0064353).

As for claim(s) 1-4, 6-9, 11-13, and 15-20, Luinge discloses the invention substantially as claimed, including:

1. A vehicle lift system configured for wireless charging, the vehicle lift system comprising: 
a vehicle lift including – 
a base [fig. 1. Element 10; paragraph 0067]; 
a carriage configured for receiving a wheel of a vehicle [fig. 1, element 16; paragraph 0067]; 
a lift actuator configured to vertically raise and lower the carriage relative to the base [fig. 1, element 20; paragraph 0067-0068]; 
a battery configured to provide electrical energy to the vehicle lift paragraph 0067; 
Luinge further discloses the uses of transmitter and receiver elements and the battery providing power to the lift elements [abstract; paragraphs 0026, 0067]
11. A wireless charging vehicle lift system configured to be utilized with a first mobile vehicle lift having a first battery and a second mobile vehicle lift having a second battery [fig. 1, vehicle lifts; paragraph 0067 showing the batteries for powering motors of the lifts (each one) and wireless control using wireless transmitter and receivers; (abstract; paragraphs 0026, 0067)], said wireless charging vehicle lift system comprising: 
16. A method for providing power to a portable vehicle lift [see as cited in claim 1], wherein said method includes the following steps: 
positioning a mobile vehicle lift within a charging area [see as cited in claim 1 and figure 1]; and charging a battery associated with the vehicle lift with electrical energy [paragraph 0067].  

Luinge does not specifically disclose:
[claim 1]
a photovoltaic receiver electrically coupled with the battery; and 
a light transmitter for transmitting electrical energy to said photovoltaic receiver.  
2. The vehicle lift system of claim 1, wherein said light transmitter is configured to transmit light in an ultraviolet wavelength.  
3. The vehicle lift system of claim 1, wherein said light transmitter is configured to transmit coherent light.  
4. The vehicle lift system of claim 3, wherein said light transmitter comprises a single, high-power laser transmitter, wherein said laser transmitter has an output of at least 30W.  
6. The vehicle lift system of claim 1, wherein said light transmitter is configured to be incorporated at an elevated position within a facility in which said vehicle lift is being used, wherein said light transmitter is configured to direct light downward to said photovoltaic receiver.  
7. The vehicle lift system of claim 1, wherein said light transmitter is associated with a control system for aiming transmitted light towards said photovoltaic receiver, wherein said control system includes a motor for adjusting a direction at which said light transmitter is being aimed.  
8. The vehicle lift system of claim 7, wherein said control system includes a lens and a reflector for focusing said transmitted light, wherein said lens and said reflector are configured to focus the transmitted light to have a specific shape and size which corresponds with said photovoltaic receiver.  
9. The vehicle lift system of claim 7, wherein said photovoltaic receiver includes one or more photo detectors positioned adjacent to an edge of said photovoltaic receiver, wherein said photovoltaic receiver is in communication with said control system, wherein said photo detectors provide feedback to said control system of said light transmitter to aid in aiming the transmitted light towards said photovoltaic receiver.  
[claim 11]
at least one light transmitter for transmitting light; 
a first photovoltaic receiver for receiving at least a portion of the light transmitted by said at least one light transmitter, wherein said first photovoltaic receiver is electrically coupled with said first battery of the first mobile vehicle lift; 
a second photovoltaic receiver for receiving at least a portion of the light transmitted by said at least one light transmitter, wherein said second photovoltaic receiver is electrically coupled with said second battery of the second mobile lift; and a
 control system for controlling at least one of said light transmitter, said first photovoltaic receiver, and said second photovoltaic receiver.  
12. The wireless charging vehicle lift system of claim 11, wherein said control system is configured to shift an orientation of said at least one light transmitter into alignment with said first photovoltaic receiver.  
13. The wireless charging vehicle lift system of claim 11, wherein said control system is configured to disable said at least one light transmitter whenever a blocked condition is detected that is indicative that a transmission path between said first photovoltaic receiver and said light transmitter is obstructed.  
15. The wireless charging vehicle lift system of claim 11, wherein said at least one light transmitter includes: 
a first laser source; 
a second laser source, wherein said control system is configured to orient said first laser source towards said first photovoltaic receiver, wherein said control system is configured to orient said second laser source towards said second photovoltaic receiver.
[claim 16]
transmitting light energy from a light transmitter to a photovoltaic receiver positioned on the vehicle lift; converting, via the photovoltaic receiver, the light energy from the light transmitter to electrical energy.
  17. The method of claim 16, wherein the light transmitter comprises a laser [abstract], wherein the photovoltaic receiver comprises a solar panel.  
18. The method of claim 16, further comprising: detecting a blocked condition indicative of a transmission path between the photovoltaic receiver and the light transmitter being obstructed; and disabling transmission of light energy by the light transmitter upon detection of the blocked condition.  
19. The method of claim 16, further comprising: adjusting a position of the light transmitter to maximize reception of the light energy received by the photovoltaic receiver.  
20. The method of claim 16, wherein the mobile vehicle lift is a first mobile vehicle lift [fig. 1], wherein the photovoltaic receiver is a first photovoltaic receiver, wherein the battery is a first battery [fig. 1, elements 4 and batteries], further comprising: and charging a second battery associated with the second vehicle lift with electrical energy [fig. 1, elements 4 and batteries].  

Nugent discloses a photovoltaic receiver electrically coupled with the battery; and 
a light transmitter for transmitting electrical energy to said photovoltaic receiver [paragraph 0005, 0088, 0014, 0036].  
2. The vehicle lift system of claim 1, wherein said light transmitter is configured to transmit light in an ultraviolet wavelength [paragraph 0034].  
3. The vehicle lift system of claim 1, wherein said light transmitter is configured to transmit coherent light [paragraph 0003].  
4. The vehicle lift system of claim 3, wherein said light transmitter comprises a single, high-power laser transmitter, wherein said laser transmitter has an output of at least 30W [paragraphs 0003 (single laser), 0005-0006, 0012, and 0044, 0088 – Nugent discloses high power transmitter that produces an inherent power of more than 30W which is supported by the types of devices being powered].  
6. The vehicle lift system of claim 1, wherein said light transmitter is configured to be incorporated at an elevated position, wherein said light transmitter is configured to direct light downward to said photovoltaic receiver [paragraphs 0048, 0060 and 0005, 0088, 0014, 0036].  
7. The vehicle lift system of claim 1, wherein said light transmitter is associated with a control system for aiming transmitted light towards said photovoltaic receiver, wherein said control system includes a motor for adjusting a direction at which said light transmitter is being aimed [paragraph 0048 – wherein the electromechanical mechanism is a motor for beam direction movement].  
8. The vehicle lift system of claim 7, wherein said control system includes a lens and a reflector for focusing said transmitted light, wherein said lens and said reflector are configured to focus the transmitted light to have a specific shape and size which corresponds with said photovoltaic receiver [paragraph 0003, 0036, 0055, 0103].  
9. The vehicle lift system of claim 7, wherein said photovoltaic receiver includes one or more photo detectors positioned adjacent to an edge of said photovoltaic receiver, wherein said photovoltaic receiver is in communication with said control system, wherein said photo detectors provide feedback to said control system of said light transmitter to aid in aiming the transmitted light towards said photovoltaic receiver [paragraphs 0103, 0036, 0097].  
[claim 11]
at least one light transmitter for transmitting light [see as cited in claim 1]; 
a first photovoltaic receiver for receiving at least a portion of the light transmitted by said at least one light transmitter, wherein said first photovoltaic receiver is electrically coupled with said first battery [paragraph 0088] of the first mobile vehicle lift; 
a second photovoltaic receiver for receiving at least a portion of the light transmitted by said at least one light transmitter, wherein said second photovoltaic receiver is electrically coupled with said second battery [paragraphs 0003, 0087-0088]; and a
 control system for controlling at least one of said light transmitter, said first photovoltaic receiver, and said second photovoltaic receiver [paragraphs 0003, 0087-0088; abstract; paragraph 0017, 0053, 0055, 0071].  
12. The wireless charging vehicle lift system of claim 11, wherein said control system is configured to shift an orientation of said at least one light transmitter into alignment with said first photovoltaic receiver [paragraph 0071].  
13. The wireless charging vehicle lift system of claim 11, wherein said control system is configured to disable said at least one light transmitter whenever a blocked condition is detected that is indicative that a transmission path between said first photovoltaic receiver and said light transmitter is obstructed [abstract; paragraphs 0010-0011].  
15. The wireless charging vehicle lift system of claim 11, wherein said at least one light transmitter includes: 
a first laser source [see as cited in claims 1, 11 and 12]; 
a second laser source, wherein said control system is configured to orient said first laser source towards said first photovoltaic receiver, wherein said control system is configured to orient said second laser source towards said second photovoltaic receiver [see as cited in claims 1, 7, 9, 11 and 12].  
[claim 16]
transmitting light energy from a light transmitter to a photovoltaic receiver [abstract; as cited in claim 1 and 12]; converting, via the photovoltaic receiver, the light energy from the light transmitter to electrical energy [see as cited in claim(s) 1 and 12; abstract; paragraph 0012].
17. The method of claim 16, wherein the light transmitter comprises a laser [abstract], wherein the photovoltaic receiver comprises a solar panel [paragraph 0005 – solar panel].  
18. The method of claim 16, further comprising: detecting a blocked condition indicative of a transmission path between the photovoltaic receiver and the light transmitter being obstructed; and disabling transmission of light energy by the light transmitter upon detection of the blocked condition [see as cited in claim 13].  
19. The method of claim 16, further comprising: adjusting a position of the light transmitter to maximize reception of the light energy received by the photovoltaic receiver [paragraph 0012].  
[claim 20] 
transmitting light energy from the light transmitter to a second photovoltaic receiver [see as cited in claim 11]; converting, via the second photovoltaic receiver [see as cited in claim 11], the light energy from the light transmitter to electrical energy [see as cited in claim 11].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Luinge and Nugent because adding a photovoltaic receiver and light transmitter to transmit energize to a battery in a vehicle lift system (within a facility) would remove the need for electrical wiring and therefore provide convenience, safety for persons working in a vehicle lift area, and ease of use [see Nugent, paragraphs 0088, 0089, and 0011-0016].  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosure of Luinge and Nugent because one of ordinary skill in the would have recognized that a transmitter may be comprised of singular or multiple lasers and that utilizing such typical transmitter structure would provide additional features for the creation of desired power transfer parameters which would provide safety within a vehicle lift work environment [see Nugent, paragraph 0003].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luige (US 2016/0185580) in view of Nugent  (US 2019/0064353), and further in view of Miller (US 2017/0217361).

As for claim(s) 5, Luinge in view of Nugent discloses the invention substantially as claimed, including the vehicle lift system as cited above in the rejection of claims 1-3 a transmitter configured to transmit coherent light as cited above in claims 1-3.

Luinge in view of Nugent also discloses wherein said light transmitter is configured to transmit incoherent light, wherein said light transmitter comprises a lens [paragraph 0003, 0036, 0012, 0055, 0061, visible light, (changes) lenses photodetectors, filters].  

Luinge in view of Nugent does not specifically disclose a phosphorous lens.
Miller discloses a [phosphorous lens [paragraph 0033].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of Luinge in view of Nugent and Miller because providing a phosphorous lens would have provided a mechanism of focusing intense light which would allow for the energy of the transmitter to deliver an optimum energy supply to photocells and provide a greater charging energy [see Miller, paragraph 0033].

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luige (US 2016/0185580) in view of Nugent  (US 2019/0064353), and further in view of Louch (US 2010/0213887).

As for claim(s) 10 and 14, Luinge in view of Nugent discloses the invention substantially as claimed, including the vehicle lift system as cited above in the rejection of claims 1, 8, and 11 including mobile vehicle lifts, a transmitter configured to transmit coherent light, receiver, and controller as cited above in claims 1, 8, and 11.

Luinge in view of Nugent does not specifically disclose
[claim 10]
Controlling the charging apparatus based on a charge level of the battery.  
[claim 14] 
wherein said control system is configured to determine a voltage level of said first battery and a voltage level of said second battery, wherein said control system is configured to prioritize charging between said first battery and said second battery based on the respective voltage levels.  

Louch discloses:
[claim 10]
Controlling the charging apparatus based on a charge level of the battery [paragraph 0034].  
[claim 14] 
wherein said control system is configured to determine a voltage level of said first battery and a voltage level of said second battery, wherein said control system is configured to prioritize charging between said first battery and said second battery based on the respective voltage levels [paragraph 0034].  

It would have been obvious one of ordinary skill in the art at the time the invention was effectively filed to combine the disclosures of Luinge in view of Nugent and Louch because Luinge in view of Nugent are directed to a vehicle lift system wherein a charging appratus charges a plurality of lift batteries.  One of ordinary skill in the art would readily look at battery charge optimization schemes or algorithms in order to provide necessary charge to vehicle lifts so that an imbalance of charge levels would not create a situation of danger to anyone within the vehicle lift work environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 25, 2022